Citation Nr: 1021198	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right wrist disorder.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to 
January 2004.  She served in Afghanistan and Iraq.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2007 
rating decision of the VA Regional Office (RO) in Huntington, 
West Virginia that denied service connection for a right 
wrist condition.  The appellant currently resides within the 
jurisdiction of the Nashville, Tennessee VA RO.  This case 
was remanded by Board decision in June 2009.


FINDING OF FACT

There is competent and probative lay and medical evidence of 
record that current right wrist disability is related to 
service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, a 
right wrist injury was incurred in service. 38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she did not have any problems with 
her right wrist prior to active duty and developed symptoms 
later in service after a fall.  She contends that she did not 
seek treatment for the wrist at that time but had continuing 
symptoms because her job in supply involved a great deal of 
heavy lifting, writing and typing during a deployment.  The 
Veteran states that the right wrist became more painful 
shortly after discharge from active duty and that she 
reported this to her civilian provider in January 2004.  She 
maintains that a right wrist condition is of service onset 
for which service connection should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was promulgated in 
November 2000 and has imposed duties on VA to provide notice 
and assistance to claimants in order to help them 
substantiate their claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009).  However, the 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA is not applicable where further assistance would not 
aid the appellant in substantiating the claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 
5103A(a)(2).  In view of the Board's favorable decision and 
full grant of the benefit sought on appeal in this instance, 
further assistance is unnecessary to aid the appellant in 
substantiating this claim.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2009).

Factual Background

The service medical records do not refer to any complaints, 
symptoms, treatment or diagnosis regarding the right wrist.  
On examination in November 2003 prior to discharge from 
service, the upper extremities were evaluated as normal and 
no right wrist defect was recorded.  On the Report of Medical 
History, the Veteran specifically denied painful shoulder, 
elbow or wrist.  

Post service, records from the Blanchfield Army Community 
outpatient clinic show that the Veteran was seen in April 
2004 for right wrist pain.  She related that in March 2003, 
she fell and caught herself on her hands.  She stated that 
she had developed right wrist pain six months later and had a 
history of recent pain and swelling.  Physical examination 
disclosed right wrist edema and tenderness to palpation 
diffusely over the carpus and navicular bone.  Upon further 
consultation in the occupational therapy clinic, the 
appellant reported occasional pain in the dorsum of the right 
hand radiating to the shoulder.  She stated that the symptoms 
occurred once or twice a month and said that a mass would 
come and go on the dorsum of the wrist.  In June 2004, the 
Veteran reported right wrist pain one to two weeks a month.  
Examination revealed a small two-millimeter round spongy 
unmovable cyst at the right dorsal wrist consistent with a 
ganglion cyst.  An assessment of ganglion cyst/right wrist 
tendonitis was rendered for which she was prescribed 
medication and a wrist splint.  The Veteran underwent 
ganglion cyst excision in April 2006.  

In a statement dated in August 2007, the appellant's former 
fellow service member, M. A., wrote that she was deployed 
with and worked with the Veteran in March 2003, and recalled 
her complaining of right wrist pain and swelling, and wearing 
a wrist brace much of the time.  M. A. stated the Veteran was 
advised to seek medical attention but did not do so because 
of her hectic schedule.  She stated that the appellant took 
painkillers for relief.

Pursuant to the Board's June 2009 remand, the Veteran was 
afforded a VA examination of the right wrist in November 
2009.  The examiner noted that the claims folder was 
reviewed.  History was provided to the effect that while 
preparing for deployment in November 2009, she fell, thought 
she had sprained the right wrist and wore a brace for a short 
time.  It was noted that she had not been focused on the 
wrist at the time of her exit examination from service.  The 
Veteran related that her symptoms waxed and waned after the 
injury.  A comprehensive current physical examination was 
performed.  Following examination, a diagnosis of right wrist 
recurrent ganglion cyst was rendered.  The examiner stated 
that there was probable evidence that a wrist injury in 
service had led to the development of her current symptoms, 
and opined that it was at least as likely as not that the 
ganglion cyst was caused by or a result of military service.  



Legal Analysis

The Board has carefully considered the appellant's lay 
statements and history.  Lay assertions may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation. 38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to 
report that he or she notices symptoms as such come through 
one of the senses. See Layno v. Brown, 6 Vet. App 465, 470 
(1994).  

The Board has considered the lay evidence in this instance 
and finds that the Veteran is competent to report right wrist 
symptoms after a fall in service and the development of a 
cystic mass thereafter.  The statement provided by the former 
fellow service member attesting to her knowledge of painful 
symptomatology in service has also been considered in this 
context.  If submitted, lay evidence must be evaluated when a 
Veteran seeks disability benefits.  The factual basis for 
proving the existence of a chronic disease may be established 
by medical evidence, competent lay evidence or both. See 38 
C.F.R. § 3.307(b) (2009).  The regulatory or statutory 
provisions noted above do not require both medical and 
competent lay evidence; rather, they make clear that 
competent lay evidence may be sufficient in and of itself. 
See Buchanan v. Nicholson, 451 F.3d 1331 (2006). 

In this case, the Board observes that while the Veteran 
denied wrist symptoms and had a normal service separation 
examination in this regard in November 2003, this was 
consistent with her reported history of the waxing and waning 
character of the right wrist symptomatology.  When seen for 
treatment in April 2004, the report of a fall on her hands in 
March 2003 followed by right wrist pain some six months later 
was an essentially contemporaneous account of inservice 
injury and constitutes probative evidence.  At that time, she 
also complained of an intermittent right wrist mass.  In view 
of such complaints and symptoms coming so close to discharge 
from active duty in January 2004, the Board concludes that 
the Veteran has been a reliable historian and that her 
subsequent account and history in this regard are credible. 

In light of the above, the Board finds that the VA examiner's 
November 2009 opinion relating recurrent ganglion cyst to 
service is also probative.  This is because it is based on 
the appellant's reported history of injury in service that is 
deemed to be credible.  As such, the VA examiner's opinion is 
persuasive.  The Board thus finds that there is both 
competent lay and medical evidence in support of the claim.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2009).  Under the circumstances, the Board 
resolves the benefit of the doubt in favor of the Veteran by 
finding that a right wrist disability, currently diagnosed as 
recurrent ganglion cyst, is of service onset for which 
service connection is granted.  


ORDER

Service connection for a right wrist disorder is granted.



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


